Citation Nr: 0022607	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for carpal tunnel syndrome of the right hand (major).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from November 29, 
1971 to September 1, 1977 and from October 1, 1983 to 
December 31, 1994.

This current appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO, among other actions, in 
pertinent part, denied entitlement to service connection for 
bilateral carpal tunnel syndrome.

In June 1996 the RO affirmed the denial of entitlement to 
service connection for carpal tunnel syndrome of the left 
hand, and granted entitlement to service connection for 
carpal tunnel syndrome of the right hand with assignment of a 
30 percent evaluation effective January 1, 1995, the day 
following the date of the veteran's separation from active 
service.

In July 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for carpal tunnel syndrome 
of the left hand, and remanded to the RO the claim of 
entitlement to an initial evaluation in excess of 30 percent 
for carpal tunnel syndrome of the right hand to the RO for 
further development and adjudicative actions.

In March 1999 the RO granted entitlement to an increased 
evaluation of 50 percent for the service-connected carpal 
tunnel syndrome of the right hand effective January 1, 1995.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Carpal tunnel syndrome of the right hand is productive of not 
more than severe incomplete paralysis of the median nerve of 
the major extremity, or additional functional loss due to 
pain or other pathology.


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 50 
percent for carpal tunnel syndrome on the right have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.120, 4.123, 4.124a, Diagnostic Code 
8515 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records are negative for any evidence or 
findings of carpal tunnel syndrome of the right upper 
extremity. 

A March 1996 VA examination report shows the veteran 
complained of pain in her hands and wrists.  She further 
stated that in December 1994 she was treated for pain in her 
hands and wrists, at which time she was given splints to wear 
on both hands.  On examination there was no evidence of gross 
deformity, erythema or swelling.  There was a positive 
Tinel's sign on the right.  Compression of the carpal tunnel 
was painful.  There was no evidence of atrophy involving the 
thenar eminence or muscles.  The diagnosis was carpal tunnel 
syndrome, right.

April 1996 nerve conduction velocity (NCV) studies revealed 
median nerve motor and sensory distal latencies and 
transcarpal latency on the right, which was consistent with 
moderately severe carpal tunnel syndrome on the right.

A hearing was held in May 1996, before a hearing officer at 
the RO.  The veteran testified that she began experiencing 
tingling and numbness in the right hand about three months 
before her discharge from the service.  During service her 
duties required her to process applications, which involved 
either working at a computer or writing long hand all day.  
In December 1994 she spoke to a physician about her hands.  
Moreover, in January 1995 the doctor told her that she may 
have the beginning stages of carpal tunnel syndrome.

A July 1998 authorized VA neurologic examination report shows 
the veteran complained of pain and numbness in her right 
hand.  It was noted as history that she first developed pain 
and numbness in her right arm and hand in late 1994.  The 
symptoms had waxed and waned in severity ever since, without 
completely improving. 

The pain on the right was described as an aching discomfort 
which began in the region around her wrist and radiated up 
the volar forearm to her right elbow.  The pain tended to 
come and go and was often worse after exertion activities.  
The numbness also tended to come and go and involved the 
entire right hand.  It often felt as if the hand had fallen 
asleep.  It was exacerbated by exertion activity such as 
driving.  The symptoms had awakened her from sleep at night  
It was noted that the veteran was right handed and felt her 
grip strength also had diminished a little on the right side, 
especially when picking up heavy objects.  

The veteran wore a wrist splint at night and felt as if this 
had resulted in some improvement.  It was noted that her 
records indicated that she had nerve conduction studies 
performed in April 1996 which confirmed the presence of 
carpal tunnel syndrome on the right side with both median, 
motor and sensory slowing.  She denied any neck pain or neck 
injury.  She worked as a ward clerk for a VA Hospital.

On objective examination the veteran was noted to be right 
handed and she was in no acute distress.  Dorsiflexion in the 
right wrist was to 45 degrees.  Palmar flexion was to 70 
degrees.  Right wrist pronation and supination was 90 degrees 
in both directions.  Ulnar deviation was 35 degrees and 
radial deviation was 30 degrees.  Motor examination showed 
there was no muscle wasting with biceps measurements.  
Strength was intact on individual muscle testing with grip 
strength measured at 65 pounds on the right and 55 pounds on 
the left.  

Sensory testing was intact to pin and 2 point discrimination, 
with some discomfort when tapping over the right wrist 
although Tinel's was negative.  Phalen's maneuver produced 
discomfort in the right wrist without numbness.  Coordination 
testing showed she had no difficulty with rapid alternating 
movements.  Deep tendon reflexes were 2/4 and symmetrical in 
the biceps, triceps and brachioradialis. 

The examiner's assessment was that the veteran presented with 
pain and numbness in the forearm and right hand, with 
confirmatory evidence of median nerve slowing on nerve 
conduction study.  The examiner noted that even though there 
were no objective signs of weakness or significant sensory 
loss, the veteran's nerve conduction studies had shown some 
progression as compared to the prior studies performed in 
April 1996.  It was noted that on the basis of such 
abnormalities the examiner felt the veteran would be an 
appropriate candidate for carpal tunnel release if her 
symptoms were to progress.

NCV studies were performed in July 1998.  The test revealed 
moderately severe carpal tunnel syndrome on the right.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (1999).

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124.

Under Diagnostic Code 8515, paralysis of the median nerve, if 
the evidence establishes complete paralysis of the median 
nerve with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; and pain 
with trophic disturbances, a maximum 70 percent schedular 
evaluation is assigned for complete paralysis of the median 
nerve of the major extremity.  A 50 percent disability 
evaluation is assigned for severe incomplete paralysis of the 
median nerve of the major extremity.  A 30 percent evaluation 
is assigned for moderate incomplete paralysis of the median 
nerve of the major extremity.  Id

The provisions of 38 C.F.R. §  4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  


In addition, the regulations states that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40 (1999).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened involvement, excess fatigability, incoordination, 
and pain on movement.  38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (1999).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an initial evaluation in excess of 50 percent 
for her carpal tunnel syndrome of the right hand is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992); Jones v. Brown, 7 Vet. App. 134, 138 (1994).  The 
veteran's assertions concerning the severity of her service-
connected carpal tunnel syndrome of the right hand (that are 
within the competence of a lay party to report) are 
sufficient to conclude that her claim for an initial rating 
in excess of 50 percent for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).


The Board is also satisfied that as a result of the July 1997 
remand of the case to the RO for additional development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard, 
the veteran was afforded the opportunity to submit additional 
evidence in support of his claim.  She was afforded the 
benefit of a comprehensive neurological examination of her 
right hand.  The Board is unaware of any additional evidence 
pertinent to the claimant's appeal which has not already been 
requested and/or obtained and associated with the claims 
file.  The Board is of the opinion that the record is ready 
for appellate review.

The medical evidence of record shows that the veteran's right 
upper extremity is her major upper extremity.  In applying 
the law to the existing facts, the record does not 
demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 50 percent for median 
nerve injury associated with carpal tunnel syndrome of the 
right hand under the provisions of Diagnostic Code 8515.  

Specifically, the Board recognizes that a NCV study in 1996 
solely reflected findings of moderately severe carpal tunnel 
syndrome on the right.  A VA examination in 1996 revealed 
pain on compression of the carpal tunnel on the right.  
However, there was no evidence of atrophy or associated 
limitation of function of the thenar eminence or muscles.  
There was no gross deformity or swelling.  

On the VA examination in 1998 motor testing showed no muscle 
wasting with biceps measurements.  Strength was intact on 
individual muscle testing with grip strength measured at 65 
pounds on the right and 55 pounds on the left. Coordination 
testing showed she had no difficulty with rapid alternating 
movements.  Dorsiflexion in the right wrist was to 45 
degrees.  Palmer flexion was to 70 degrees.  Right wrist 
pronation and supination was 90 degrees in both directions.  
Ulnar deviation was 35 degrees and radial deviation was 30 
degrees. 




Sensory testing was intact to pin and 2 point discrimination, 
with some discomfort when tapping over the right wrist 
although Tinel's was negative.  Phalen's maneuver produced 
discomfort in the right wrist without numbness.  Deep tendon 
reflexes were 2/4 and symmetrical in the biceps, triceps and 
brachioradialis

The examiner's assessment of the clinical findings revealed 
the presence of pain and numbness in the forearm and right 
hand, with confirmatory evidence of median nerve slowing on 
nerve conduction study.  However, there were no objective 
signs of weakness or significant sensory loss.

Clearly, the objectives findings of record fail to 
demonstrate or more nearly approximate complete paralysis of 
the median nerve with the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
and pain with trophic disturbances.

With respect to DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Veterans Appeals (Court) has held that 
where the evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
The veteran's disability is evaluated under diagnostic code 
8515 of the VA Schedule for Rating Disabilities.  In other 
words, the current 50 percent evaluation relates to the 
extent of paralysis or motion of the right hand.  The veteran 
is not rated at the maximum evaluation of 70 percent because 
complete paralysis of her major median nerve is not shown by 
the evidence of record.



The 1998 examination clinical objective findings reported 
earlier clearly show that functional loss due to pain at a 
level of impairment in excess of that contemplated in the 
current 50 percent has not been demonstrated.  

The veteran does suffer from severe incomplete paralysis, but 
not complete paralysis.  The examination of record is 
negative for incoordination, atrophy, more movement than 
normal, fatigability, arthritis, etc..  On the contrary, the 
1998 medical examiner reported there were no signs of 
weakness and coordination was not deficient as rapid 
alternating movements were accomplished without difficulty.  
There is no basis upon which to predicate assignment of a 
higher disability evaluation, or the maximum schedular 
evaluation of 70 percent which requires complete paralysis, 
with application of the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59.

Thus, the Board finds that the objective findings associated 
with carpal tunnel syndrome on the right more nearly 
approximate the criteria for the 50 percent evaluation 
currently assigned.  

As the Board noted earlier the veteran's case involves an 
appeal as to the initial rating assigned for a right hand 
disability, rather than an increased rating where entitlement 
to compensation had been previously established.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based upon the facts found, a practice known as 
"staged" ratings.  Id. at 9.  In the case at hand, in view of 
the denial, the Board finds that staged ratings are not 
appropriate.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for right carpal tunnel 
syndrome.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Other Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO not only provided the 
veteran, but also discussed the criteria for assignment of 
extraschedular evaluation and determined that such was not 
warranted.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Her service-connected 
carpal tunnel syndrome on the right has not required frequent 
inpatient care, nor is shown to have markedly interfered with 
any employment.  Having evaluated the record with these 
mandates in mind, the Board finds no basis for any action on 
this question.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for carpal tunnel syndrome of the right hand is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

